Exhibit 10.2
TERMINATION OF
FOREIGN ACCOUNTS CREDIT AND SECURITY AGREEMENT
     Regions Bank (“Lender”) and SYNERGETICS, INC., a Missouri corporation
(“Synergetics”), SYNERGETICS USA, INC., a Delaware corporation, SYNERGETICS
GERMANY, GMBH; SYNERGETICS ITALIA, SRL, and SYNERGETICS FRANCE, SARL, a French
company (individually, a “Borrower” and together, the “Borrowers”), entered into
a certain Foreign Accounts Credit and Security Agreement dated as of June 20,
2007, as heretofore amended (the “Credit Agreement”).
     There are no Advances or Loans outstanding under the Credit Agreement, and
Lender and Borrowers desire to terminate the Credit Agreement.
     NOW, THEREFORE, the Credit Agreement is hereby terminated, effective
November 30, 2010 (the “Effective Date”). Promptly after the Effective Date,
Lender shall mark the Third Amended and Restated Foreign Accounts Revolving Note
“canceled” and will destroy such note or, at the request of Borrowers, will
return such canceled note to Borrowers.
     In consideration of the agreement of Lender to terminate the Credit
Agreement at the request of Borrowers, Borrowers hereby release, discharge and
acquit forever Lender and any of its officers, directors, servants, agents,
employees and attorneys, past and present, from any and all claims, demands and
causes of action, of whatever nature, whether in contract or tort, accrued or to
accrue, contingent or vested, known or unknown, arising out of or relating to
the loans evidenced by the Credit Agreement, as hereby amended, or Lender’s
administration of the same or any other actions taken pursuant to the Credit
Agreement or under any other documents or instruments evidencing loans made by
Lender to Borrowers or the administration of same; provided, however, that the
foregoing release and the following indemnity relate only to actions or
inactions of Lender through the date hereof. This provision shall survive
termination of the Credit Agreement.
[Remainder of page intentionally left blank. Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrowers and Lender have executed this Termination of
Credit Agreement as of November 30, 2010.

            BORROWERS:

SYNERGETICS, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS USA, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS GERMANY GMBH
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director        And0

SYNERGETICS ITALIA, SRL
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director        and

SYNERGETICS FRANCE, SARL
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director        LENDER:

REGIONS BANK
      By:   /s/ Anne D. Silvestri         Name:   Anne D. Silvestri       
Title:   Senior Vice President     

2